ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                              In re J.C., 2011 IL App (1st) 111374




Appellate Court            In re J.C., a Minor (The People of the State of Illinois, Petitioner-
Caption                    Appellee, v. Iola H., Respondent-Appellant).



District & No.             First District, Sixth Division
                           Docket No. 1-11-1374


Rule 23 Order filed        October 3, 2011
Rule 23 Order
withdrawn                  November 16, 2011
Opinion filed              November 18, 2011


Held                       The judgment of the trial court finding the minor to be physically abused
(Note: This syllabus       and exposed to a substantial risk of physical injury is affirmed over
constitutes no part of     biological mother’s contention that the court’s ruling was against the
the opinion of the court   manifest weight of the evidence.
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 09-JA-392; the Hon.
Review                     Nicholas Geanopoulos, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Abishi C. Cunningham, Public Defender, of Chicago (Lester Finkle,
Appeal                     Assistant Public Defender, and Chelsea Gregory, law student, of counsel),
                           for appellant.

                           Anita M. Alvarez, State’s Attorney, of Chicago (Alan Spellberg, Mary
                           Needham, and Nancy Kisicki, Assistant State’s Attorneys, of counsel),
                           for the People.

                           Robert F. Harris, Public Guardian, of Chicago (Kass A. Plain and Mary
                           Brigid Hayes, of counsel), guardian ad litem.


Panel                      JUSTICE CAHILL delivered the judgment of the court, with opinion.
                           Presiding Justice R. Gordon and Justice Garcia concurred in the judgment
                           and opinion.



                                             OPINION

¶1          Respondent, Iola H., is the biological mother of J.C., a minor. She appeals from a trial
        court adjudication order finding J.C. was physically abused and that he was abused because
        of a substantial risk of physical injury under the Juvenile Court Act of 1987 (Act) (705 ILCS
        405/2-3(2)(i), (2)(ii) (West 2010)). We affirm.
¶2          On March 10, 2009, when J.C. was 22 months old, he was diagnosed at Loyola
        University Medical Center (Loyola) with second- and third-degree burns to about 30% of his
        body. Because doctors found J.C.’s life-threatening injuries to be the result of child abuse
        and since respondent had delayed in seeking medical attention for J.C., hospital personnel
        contacted the Illinois Department of Children and Family Services (DCFS). DCFS took
        protective custody of J.C. on May 4, 2009, and contacted police. Respondent was later
        charged with aggravated battery.
¶3          On May 5, 2009, the State filed a petition for adjudication of wardship against J.C.,
        alleging respondent: had one earlier indicated report for second-degree burns to J.C. resulting
        from neglect; had an earlier “intact” case opened for her and closed on April 30, 2008; and
        had been charged with aggravated battery of J.C. and was currently incarcerated. The State
        also alleged J.C. was neglected because of a lack of care and because his environment was
        injurious to his welfare (705 ILCS 405/2-3(1)(a), (1)(b) (West 2010)). The State also alleged
        respondent physically abused J.C. and that he was abused because of a substantial risk of
        physical injury (705 ILCS 405/2-3(2)(i), (2)(ii) (West 2010)).
¶4              The court held an adjudicatory hearing on April 19, 2011. Barry Bennett, the manager
        of social work and case management at Loyola, testified at the hearing that he first


                                                 -2-
     encountered J.C. in November 2007, when J.C. was admitted to the hospital for a second-
     degree burn to about 10% of his body. In assessing the cause of J.C.’s injury, Bennett
     interviewed respondent. Respondent told Bennet that while she was bathing J.C. in the
     bathroom sink, she left the bathroom to get a towel. Respondent left the water running while
     she retrieved the towel. Before respondent returned to the bathroom, the telephone rang.
     Respondent answered the phone and heard J.C. start to cry. She returned to the bathroom and
     noticed that the water was hot. She lifted J.C. out of the sink and began to dry him off with
     a towel. Respondent noticed that J.C.’s skin was peeling and blistering. Respondent called
     911 and took J.C. to the emergency room.
¶5       On March 10, 2009, the day after J.C.’s second injury, Bennett interviewed respondent,
     respondent’s mother and J.C.’s father. Respondent told Bennett that while she was in the
     shower with J.C., rinsing him with a handheld showerhead, the water suddenly turned hot.
     J.C. began to scream and respondent’s mother was able to comfort him. Neither respondent
     nor her mother noticed blisters or burns on J.C.’s body at the time of the injury. Respondent
     put J.C. to bed and he fell asleep. The next morning, respondent saw burns on J.C.’s body
     and took him to the Ingalls Memorial Hospital emergency room. Later that day, J.C. was
     transferred to Loyola, where his injuries were diagnosed as critical and life-threatening.
     Respondent told Bennett that she had not been burned at the same time.
¶6       Bennett also testified that he worked as part of a team in determining whether J.C.’s
     injuries were consistent with respondent’s explanation of what happened. Bennett said he
     was uncomfortable offering a forensic opinion about how J.C.’s injuries occurred but that
     the injuries were not inconsistent with what could happen with a handheld showerhead. He
     said J.C.’s injuries were not the result of immersion into hot water. Bennett also said that he
     was concerned about the amount of time it took respondent to bring J.C. to the hospital after
     his injury.
¶7       Tamara Williams Brady, a DCFS child protection service investigator, testified that she
     was assigned to J.C.’s case in March 2009. During her investigation, Brady learned that there
     was one earlier indicated report for J.C.’s family. The report was indicated against
     respondent for “burns by neglect.”
¶8       Brady spoke with respondent at the Harvey police station on March 11, 2009.
     Respondent told Brady a story about how J.C. was injured substantially similar to what she
     told Bennett. Respondent added that J.C. was facing her in the shower and as she rinsed him
     off with a handheld showerhead, the water suddenly turned hot. Respondent said she dropped
     the showerhead and the water splashed everywhere, burning J.C. Respondent told Brady she
     was not burned by the water. After the injury, respondent took J.C. to her mother’s house.
     Respondent said she did not call 911 or the hospital for medical advice. Respondent’s mother
     called a pharmacy and was advised to buy antibiotic cream. Respondent bought the cream
     but did not apply it to J.C. because he had no blisters on his body. About 9 p.m., respondent
     returned to her own home and put J.C. to bed, where he stayed until the next morning.
     Respondent said J.C. did not cry during the night and showed no signs of pain. The next
     morning, March 10, 2009, respondent noticed two small blisters on J.C.’s face. She also
     noticed that J.C.’s skin was peeling. Respondent later noticed that blisters began to form on
     J.C.’s back and buttocks and that these, too, began to peel. Respondent then took J.C. to the

                                              -3-
       hospital.
¶9         Brady also testified that as part of her investigation, she spoke with J.C.’s father, who
       told her that he was in respondent’s home when J.C. was burned. He said that after
       respondent and J.C. had been in the shower for a short time, respondent screamed.
       Respondent’s mother ran into the bathroom. The father said respondent and her mother took
       J.C. out of the shower and wrapped him in a towel. The father said he did not see that J.C.
       was injured. He did not call 911, the hospital or inquire about medical treatment. The father
       also told Brady that he checked on J.C. about every 20 minutes during the night until about
       1:30 a.m. The next morning, J.C.’s father went to work without checking on J.C. He received
       a telephone call from respondent later that day and learned that J.C. had blisters on his body
       and was in the hospital.
¶ 10       Brady further testified that on March 11, 2009, she, along with respondent’s mother and
       a detective, went to respondent’s home and tested the temperature of the water in the shower.
       Brady said that when the hot water was run alone in the shower, it reached a temperature of
       145 degrees Fahrenheit. When the hot and cold water were run simultaneously, the water
       reached a temperature of 88 degrees Fahrenheit. Brady said that the handheld showerhead
       never became too hot to handle even when only hot water was running through it.
¶ 11       The State admitted into evidence numerous exhibits, including J.C.’s medical records,
       pictures of J.C.’s injuries and records from Children’s Home and Aid society concerning the
       services offered to J.C.’s family from January 2008 through April 2008. The State published
       excerpts of the exhibits to the court. J.C.’s medical records characterized his injuries as
       severe and his status as critical. The records show that on the morning of March 10, 2009,
       he was given two doses of morphine for pain. The records also show that J.C. had a fever and
       was severely dehydrated. A social work pediatric initial assessment dated March 10, 2009,
       notes that J.C. was intubated, sedated and in critical condition due in part to respondent’s
       delay in bringing him to the hospital. A March 25, 2009, burn progress note shows that J.C.
       was on full mechanical ventilatory support and nutritional support. Doctors’ notes show that
       J.C. had a greatly increased mortality because of his late presentation for treatment–18 hours
       after being burned. Doctors’ notes also show that J.C.’s injuries were considered to be
       nonaccidental in nature and that he was the victim of physical abuse.
¶ 12       After hearing closing arguments from the parties, the court found J.C. was physically
       abused and that he was neglected. The court noted that respondent’s explanation of how J.C.
       suffered his injuries was incredible given the severe nature of his burns. The court pointed
       out that it was unlikely that such extensive burns would result from J.C. being accidentally
       sprayed with hot water while taking a shower. The court also pointed out that it was unlikely
       that J.C. could have been burned to such an extent while respondent suffered no injury
       despite being in the shower with him. In announcing its ruling, the court noted it was not
       finding that the abuse was intentional but that the State had shown by a preponderance of
       evidence that J.C. was abused and that respondent was the perpetrator. The court also noted
       that respondent’s delay in taking J.C. to the hospital was unreasonable given the extent of
       his injuries and that he must have been in pain, as evidenced by the two doses of morphine
       he was given on his arrival at the hospital.


                                                -4-
¶ 13        On April 19, 2011, the trial court entered an adjudication order, finding J.C. was
       neglected because of a lack of care and because his environment was injurious to his welfare
       under the Act (705 ILCS 405/2-3(1)(a), (1)(b) (West 2010)). The court also found that J.C.
       was physically abused and that he was abused because of a substantial risk of physical injury
       under the Act (705 ILCS 405/2-3(2)(i), (2)(ii) West 2010)).
¶ 14        The court held a disposition and permanency hearing on April 19, 2011. At the hearing,
       Johnyce Ware, a case coordinator from Illinois Mentor (the agency), testified that J.C. was
       assigned to the agency and was currently in a nonrelative specialized foster home. Ware said
       that J.C. was required to wear a compression suit covering his head, chest, arm and portions
       of his legs for 23 hours a day as a result of his injuries. He was also exhibiting troubling
       behavior such as head-banging, and he suffered from frustration and anxiety. Ware said
       respondent did not have visitation rights to J.C. and recommended that this arrangement
       continue because J.C. was recently discharged from therapy.
¶ 15        Ware also testified that the agency assessed respondent and determined that she was in
       need of individual therapy, parenting classes and parenting coaching to avoid termination of
       her parental rights. Ware said respondent was not currently engaged in the recommended
       services because she was in custody, awaiting trial on charges of aggravated battery.
¶ 16        On April 19, 2011, the court entered a disposition order, finding that it was in the best
       interest of J.C. that he be adjudged a ward of the court. The court appointed D. Jean Ortega-
       Piron, DCFS’s guardianship administrator, as J.C.’s guardian with the right to place him. The
       court also found that respondent was unable for some reason other than financial
       circumstances to care for, protect, train or discipline J.C. and that it was in J.C.’s best interest
       to remove him from respondent’s custody. On the same date, the court entered a permanency
       order with the goal of return home within 12 months. The order noted that respondent had
       not made substantial progress toward this goal.
¶ 17        Respondent appeals, arguing that the trial court’s findings that J.C. was physically abused
       and that the abuse created a substantial risk of physical injury were against the manifest
       weight of the evidence. A trial court’s finding of neglect or abuse will not be reversed unless
       it is against the manifest weight of the evidence. In re Faith B., 216 Ill. 2d 1, 13-14, 832
       N.E.2d 152 (2005). A finding is against the manifest weight of the evidence if the opposite
       conclusion is “ ‘clearly evident.’ ” In re Faith B., 216 Ill. 2d at 13-14 (quoting In re Arthur
       H., 212 Ill. 2d 441, 464, 819 N.E.2d 734 (2004)). A court need not find specific intent to
       harm to find physical abuse, but it cannot find abuse if the injury happened accidentally. In
       re Marcus H., 297 Ill. App. 3d 1089, 1098, 697 N.E.2d 862 (1998).
¶ 18        Respondent contends that the trial court erred in concluding that J.C.’s injury was not
       accidental. She claims the record shows that she was also burned in the shower and that no
       medical testimony contradicts her account of how the injury occurred. Respondent maintains
       that under these circumstances the State did not prove beyond a reasonable doubt that J.C.’s
       injury was not accidental.
¶ 19        We first note that the State was not required to prove beyond a reasonable doubt that
       J.C.’s injury was not accidental. A hearing on a petition for adjudication of wardship is civil
       in nature and a finding of abuse or neglect needs only to be supported by a preponderance


                                                   -5-
       of the evidence. 705 ILCS 405/2-18(1) (West 2010); In re A.P., 179 Ill. 2d 184, 188, 688
       N.E.2d 642 (1997). It is the State’s burden to prove abuse alleged in the petition by a
       preponderance of the evidence, which is the amount of evidence that leads a trier of fact to
       find that the abuse is more probable than not. In re K.G., 288 Ill. App. 3d 728, 735, 682
       N.E.2d 95 (1997).
¶ 20       Here, after examining the record, we cannot say that the trial court erred in finding the
       State met its burden and proved J.C. was physically abused. The evidence presented at the
       adjudication hearing showed the severe and life-threatening nature of J.C.’s injuries. He had
       sustained second- and third-degree burns to about 30% of his body. Contrary to respondent’s
       argument that no medical testimony contradicts her account of how the injury occurred,
       J.C.’s medical records include doctors’ notes diagnosing his injuries as nonaccidental and
       him as a victim of physical abuse. Although respondent argued J.C.’s injuries could have
       been accidental, she presented no evidence or expert testimony to support her position. See
       In re R.R., 409 Ill. App. 3d 1041, 1046, 949 N.E.2d 209 (2011). We note that the focus of
       an adjudicatory hearing is not on whether the respondent abused the minor but rather on
       whether the minor was abused. See Arthur H., 212 Ill. 2d at 467. Given the extent of J.C.’s
       injuries combined with the doctors’ notes diagnosing them as nonaccidental, we agree with
       the court’s finding that the State showed by a preponderance of the evidence that J.C. was
       physically abused.
¶ 21       We are unpersuaded by respondent’s argument that, when determining the nature of
       J.C.’s injuries, the court failed to consider that she was injured in the shower with J.C.
       Respondent claims that the court’s reliance on its mistaken belief that she did not suffer an
       injury ignored the evidence presented. Although respondent argues in this court that she
       suffered a burn on her chest from the incident, this argument was not presented to the trial
       court nor was there evidence to support it. Instead, the record shows that respondent was not
       injured. Bennett and Brady testified that respondent told them she was not burned in the
       shower when the water turned hot. We cannot say the court erred in concluding that J.C.’s
       injuries were not accidental on this basis.
¶ 22       Respondent next contends that the trial court erred in concluding that J.C. was abused
       because of a substantial risk of injury because J.C. was injured during a relatively safe
       activity: showering. Respondent overlooks that the substantial risk of injury was not created
       by the shower but rather by respondent’s delay in taking J.C. to the hospital after he was
       injured. To the extent that respondent argues that the delay in taking J.C. to the hospital was
       accidental because “a reasonable person would not have realized that the burns required
       immediate care” and she “made a good[-]faith mistake about whether J.C. required
       immediate care,” we reject these arguments.
¶ 23       A parent has committed abuse if the parent created “a substantial risk of physical injury
       to [the] minor by other than accidental means which would be likely to cause death,
       disfigurement, impairment of emotional health, or loss or impairment of any bodily
       function.” 705 ILCS 405/2-3(2)(ii) (West 2010). As mentioned, the focus of the adjudicatory
       hearing was not on whether respondent abused J.C. but, rather, on whether J.C. was abused.
       Arthur H., 212 Ill. 2d at 467.


                                                -6-
¶ 24        Here, the record shows that as a result of respondent’s delay in seeking medical attention
       for J.C.’s injuries, she created a substantial risk of physical injury to him. Doctors’ notes
       accompanying J.C.’s medical records show that, due in part to respondent’s delay in taking
       J.C. to the hospital, he was severely dehydrated and in critical condition and needed to be
       intubated and sedated. The notes also show that J.C. was at a greater risk for not surviving
       his injuries because respondent delayed in taking him to the hospital. Given the extent of J.C.
       injuries, we are unpersuaded by respondent’s argument that a reasonable person would not
       have realized that J.C.’s burns required immediate care.
¶ 25        We are likewise unpersuaded by respondent’s argument that she made a good-faith
       mistake about whether J.C. required immediate care. We note that in 2007, J.C. was burned
       under nearly identical circumstances. At that time, respondent exercised reasonable care by
       calling 911 and seeking immediate medical attention for J.C. Given this experience and the
       severe nature of J.C.’s injuries, respondent should have known the importance of seeking
       immediate medical attention for him. This is especially so where J.C.’s current burn was far
       more severe than the one he suffered in 2007. The court did not err in concluding J.C. was
       abused because of a substantial risk of physical injury.
¶ 26        We affirm the judgment of the circuit court of Cook County.

¶ 27      Affirmed.




                                                -7-